Citation Nr: 9903933	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  93-18 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss with eustachian salpingitis, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1942 to February 
1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 1992 RO rating decision that denied increased 
evaluations for tinnitus and bilateral hearing loss with 
eustachian salpingitis, each rated 10 percent disabling.  An 
October 1995 Board decision denied an increased evaluation 
for the tinnitus and remanded the issue of entitlement to an 
increased evaluation for bilateral hearing loss with 
eustachian salpingitis to the RO for additional development.  
The case was returned to the Board in 1998.



FINDINGS OF FACT

1.  The veteran has an average pure tone threshold (at 1,000, 
2,000, 3,000, and 4,000 hertz) of 49 decibels in the right 
ear with an 88 percent correct speech recognition ability 
that corresponds to acuity level II; his average pure tone 
decibel threshold (at the same frequencies) in the left ear 
is 65 decibels with an 80 percent correct speech recognition 
ability that corresponds to acuity level IV; acuity levels of 
II and IV provide for a zero percent rating.

2.  The veteran's audiometric tests results on VA audiometric 
testing in 1990 and 1992 show findings that support a 
10 percent rating for bilateral hearing loss; review of the 
various tests results by the Chief and Assistant Chair of the 
Audiology and Speech Pathology Department of a VA medical 
facility in 1996 and 1997 show that the veteran's speech 
discrimination scores sometimes vary.

3.  The veteran's eustachian salpingitis is asymptomatic.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.85, 4.87, Tables VI and VII, Codes 
6100 and 6101 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from January 1942 to February 
1945.

An April 1945 RO rating decision granted service connection 
for eustachian salpingitis and assigned a zero percent 
rating, effective from February 1945.  A November 1984 RO 
rating decision shows that service connection was in effect 
for eustachian salpingitis with bilateral hearing loss 
evaluated zero percent since April 1946.

The record shows that the veteran underwent audiometric 
testing at a private medical facility in October 1990 and at 
a VA medical facility in December 1990.  On the authorized 
audiological evaluation in December 1990, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

20
35
55
65
LEFT

70
50
75
95

Speech audiometry revealed speech recognition ability of 
76 percent in the right ear and of 64 percent in the left 
ear.  The average pure tone decibel threshold in the right 
ear at the measured frequencies was 44 decibels, and the 
average pure tone decibel threshold at the same frequencies 
in the left ear was 60 decibels.

A January 1991 RO rating decision increased the evaluation 
for bilateral hearing loss with eustachian salpingitis from 
zero to 10 percent, effective from October 1990.  The 
10 percent rating was assigned under diagnostic code 6101.

VA and private medical reports of the veteran's treatment and 
evaluations from 1991 to 1997 show that he was seen for 
hearing loss problems.  These reports show that the veteran 
uses hearing aids.  The more salient medical reports with 
regard to his claim for an increased evaluation for bilateral 
hearing loss with eustachian salpingitis are discussed in the 
following paragraphs.

On an authorized audiological evaluation at a VA medical 
facility in March 1992, the veteran's pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

30
40
55
65
LEFT

25
50
75
100

Speech audiometry revealed speech recognition ability of 
76 percent in the right ear and of 68 percent in the left 
ear.  The average pure tone decibel loss in the right ear at 
the measured frequencies was 48 decibels and the average pure 
tone decibel loss in the left ear at the same frequencies was 
63 decibels.

The veteran testified at a hearing in August 1992 to the 
effect that his bilateral hearing loss with eustachian 
salpingitis was more severe than currently evaluated and he 
requested additional examination to determine the severity of 
this condition

The veteran underwent a VA audio examination in October 1992.  
Physical examination of his ears revealed essentially normal 
outer ear structure, normal canal, and normal ear drums on 
both sides.  There was no evidence of perforation of either 
drum.  There was minimal, if any, scarring.  There was no 
evidence of acute ear infections or disease.

The veteran underwent audiometric testing at a VA medical 
facility in October 1992.  The examiner noted that the 
veteran exhibited non organic behaviors during the speech 
audiometric tests and that his speech recognition tests were 
not considered accurate estimates of his organic hearing.  It 
was recommended that he be rated using only the pure tone 
threshold results.

In October 1995, the Board remanded the case to the RO in 
order to resolve conflicting findings in the reports of the 
veteran's audiometric tests at private and VA medical 
facilities in the 1990's, and to have the veteran's claims 
folder reviewed by the Chief or Assistant Chief of the 
Audiology and Speech Pathology Service of a VA medical 
facility in order to obtain an opinion as to the severity of 
the veteran's bilateral hearing loss and as to the findings 
that best represented his hearing loss.

In October 1996, the veteran's claims folder was reviewed by 
the Chief of Audiology and Speech Pathology Service of a VA 
medical facility.  It was noted that reports of his private 
hearing tests and reports of audiometric tests performed by 
VA were within the 5-10 decibel inter test difference 
standard with the exception of a slight decrease in pure 
tones for the right ear only on a November 1991 privately 
examination.  In an October 1992 VA audiometric test his 
speech discrimination scores were significantly decreased 
from all other tests, including the private obtained tests.  
These were considered aberrant results that were not 
consistent with the other test results, and considered 
spurious based on non organic behaviors, and not truly 
reflective of the veteran's hearing.  A thorough review of 
previous tests indicated that there had been no significant 
decrease in the veteran's hearing dating back to October 
1990.  Based on the review of the veteran's claims folder, it 
was felt that a change in the veteran's current level of his 
service connected hearing loss was not warranted at this 
time.

On a VA authorized audiological evaluation in January 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

35
45
55
60
LEFT

30
55
80
95

Speech audiometry revealed speech recognition ability of 
88 percent in the right ear and of 80 percent in the left 
ear.  The average pure tone decibel loss in the right ear at 
the measured frequencies was 49 decibels and the average pure 
tone decibel loss in the left ear at the same frequencies was 
65 decibels.

Results of the veteran's audiometric tests at VA medical 
facilities in the 1990's were reviewed by the Assistant Chair 
of the Audiology and Speech Pathology Department of a VA 
medical facility in October 1997.  The reviewer noted that 
there was no discrepancy and that results were within the 
industry standard of 5-10 decibels inter-test reliability.  
It was noted that the veteran's hearing had not significantly 
changed since 1992, but that his speech discrimination scores 
had varied on certain tests.  This may have been due to 
different test materials and types of presentation.  The 
veteran had no apparent speech or language difficulties that 
would require the use of Table VIa.  Speech 
discrimination/recognition scores were valid and should be 
included in the evaluation of the veteran's rating.  After 
reviewing the veteran's claims folder, the reviewer noted 
there was nothing to indicate that special circumstances 
applied to this case.


B.  Legal Analysis

The veteran's claim is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from level I for essentially normal 
acuity through level XI for profound deafness.  38 U.S.C.A. 
§ 1160(a); 38 C.F.R. §§ 4.85, 487, Code 6100 to 6110.

Assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  

The veteran's assertions and testimony are to the effect that 
his bilateral hearing loss with eustachian salpingitis is 
more severe than currently evaluated, but this evidence is 
not supported by the objective medical evidence of record.  
At the time of his last VA audiometric examination in January 
1997 he had an average pure tone decibel loss (at 1,000, 
2,000, 3,000, and 4,000 hertz) of 49 decibels with an 
88 percent correct speech recognition ability in the right 
ear that corresponds to acuity level II in Table VI of 
38 C.F.R. § 4.87.  The average pure tone decibel loss in the 
left ear at the same frequencies was 65 decibels with a 
correct speech recognition ability of 80 percent that 
corresponds to acuity level IV in Table VI.  Acuity levels of 
II and IV require a zero percent rating under diagnostic code 
6100 in Table VII of 38 C.F.R. § 4.87.

While the evidence indicates that the veteran's current 
audiometric results support no more than a zero percent 
rating, speech discrimination results on audiometric testing 
have not always been consistent or considered accurate 
estimates of the veteran's organic hearing loss.  In 1995, 
the Board remanded the case to the RO to have the audiometric 
tests results reviewed by the Chief or Assistant Chief of the 
Audiology and Speech Pathology Service of a VA medical 
facility in order to obtain an opinion as to the findings 
that best represent the veteran's organic hearing.  Opinions 
from a Chief and Assistant Chair of Audiology and Speech 
Pathology Service of a VA medical facility were provided in 
1996 and 1997.  These medical specialists after reviewing the 
hearing tests in the veteran's claims folder concluded that 
the veteran's present level of disability for his bilateral 
hearing loss best represented the severity of this disorder.  
It was found that the veteran's speech discrimination scores 
had varied on various test dates, but that this could be due 
to different test materials and types of presentation.  It 
was also found that the veteran's speech 
discrimination/recognition scores were valid and should be 
used to determine the severity of his bilateral hearing loss.

The evidence indicates that the veteran's eustachian 
salpingitis is asymptomatic.  VA audiometric testing of the 
veteran in December 1990 and March 1992 showed results that 
supported a 10 percent rating for the veteran's bilateral 
hearing loss under diagnostic code 6101 in Table VII of 
38 C.F.R. § 4.87, and a 10 percent rating is currently in 
effect for this disorder.  The Chief and Assistant Chair of 
the Audiology and Speech Pathology Service of a VA medical 
facility have concluded that the veteran's current level of 
disability has not significantly changed since then.  After 
consideration of all the evidence, the Board notes that the 
veteran's audiometric test results sometimes vary and finds 
that the current 10 percent rating for the veteran's 
bilateral hearing loss best represents his disability 
picture.  38 C.F.R. § 4.7. 

The preponderance of the evidence, however, is against the 
claim for a higher rating for the veteran's bilateral hearing 
loss with eustachian salpingitis, and the claim is denied.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


The Board recognizes that the veteran uses hearing aids, but 
the evaluation assigned for his hearing loss makes an 
allowance for improvement by hearing aids.  38 C.F.R. § 4.86 
(1998).



ORDER

An increased evaluation for bilateral hearing loss with 
eustachian salpingitis is denied.



		
	J. E. DAY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

